Title: To Alexander Hamilton from James McHenry, 1 November 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War department November 1. 1799
          
          I enclose you a Passport from the Secretary of State intended for the Vessel which is to carry the Ordnance and Military Stores to the Mississippi—You will be pleased to fill up the blanks with your own hand writing and transmit to me a Copy of the Passport,
          I have the honor to be with great respect Your obed servant—
          
            James McHenry
          
          Major General Hamilton
        